
	
		I
		111th CONGRESS
		1st Session
		H. R. 3466
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Cao introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act.
	
	
		1.Special rule for certain
			 major disastersSection 406 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act is amended
			 by adding at the end the following:
			
				(e)Special rule for
				certain major disasters
					(1)Consolidation of
				fundsNotwithstanding
				subsection (a)(1), if the President determines that there is extensive and
				widespread damage and destruction resulting from a major disaster, the
				President may allow a State or local government or a private nonprofit
				facility, as the case may be, to consolidate contributions received as a lump
				sum payment to repair, restore, reconstruct, or replace more than one public
				facility. A State or local government and a private nonprofit facility may
				choose whether or not to repair, restore, reconstruct, or replace one or more
				of such facilities after assessing the need for such facilities after such
				major disaster.
					(2)Federal
				shareNotwithstanding subsection (c)(1)(A), the Federal share
				for a public facility shall be an amount equal to 100 percent of the Federal
				estimate of the cost of repairing, restoring, reconstructing, or replacing the
				facilities and of management expenses.
					.
		
